

116 HR 8599 IH: Binational Health Strategies Act of 2020
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8599IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Ms. Escobar (for herself, Mr. Vela, Mr. Correa, Mr. Grijalva, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the United States-Mexico Border Health Commission Act, with respect to preparedness for COVID–19 and other infectious diseases in the border region, and for other purposes.1.Short titleThis Act may be cited as the Binational Health Strategies Act of 2020. 2.United States-Mexico Border Health Commission infectious disease preparednessThe United States-Mexico Border Health Commission Act (22 U.S.C. 290n et seq.) is amended by inserting after section 5 (22 U.S.C. 290n–5) the following: 5A.Infectious disease preparedness(a)COVID–19 responseNot later than 120 days after the date of the enactment of this section, and annually thereafter (for as long as the Commission, acting with the participation of members representing both the United States and Mexican sections, determines is necessary), the Commission shall submit to Congress a report on the United States-Mexico Border Area’s response (beginning on February 1, 2020) to COVID–19, including with respect to testing, contact tracing, and other infection prevention and control measures carried out in the United States-Mexico Border Area, in both the United States and Mexico.(b)COVID–19 binational plan(1)In generalNot later than 60 days after the date of the enactment of this section, the Commission (acting with the participation of members representing both the United States and Mexican sections) shall develop, and publish on a public website of the Commission, a binational strategic plan that addresses, with respect to COVID–19, how—(A)the United States-Mexico Border Area should strengthen its response to COVID–19, with a focus on testing, contact tracing, and other infection prevention and control measures;(B)the effect of COVID–19 on the economic conditions in the United States-Mexico Border Area may be mitigated; (C)the sharing of relevant health data, with respect to COVID–19, including testing and positivity rates, between health agencies within the United States-Mexico Border Area can be strengthened; and(D)a vaccine should be disbursed throughout the United States-Mexico Border Area, taking into account the various vulnerable populations in the region.(2)ImplementationNot later than 60 days after the date of the enactment of this section, the Commission (acting with the participation of members representing both the United States and Mexican sections) shall develop, and publish on a public website of the Commission, what actions Federal agencies will take within the United States section and agencies of the Government of Mexico will take within the Mexican section of the United States-Mexico Border Area to facilitate implementation of the plan under paragraph (1). At least once each year after the publication of such information, the Commission shall submit to Congress a report on actions taken by Federal agencies and agencies of the Government of Mexico to facilitate that implementation during the year covered by the report. (c)Future infectious disease plan(1)In generalNot later than 180 days after the date of the enactment of this section, the Commission shall develop and publish a plan to prepare and respond to infectious diseases (other than COVID–19) within the United States-Mexico Border Area. Such plan shall address how—(A)the United States-Mexico Border Area should strengthen its response to such infectious diseases, with a focus on testing, contact tracing, and other infection prevention and control measures;(B)the effect of such infectious diseases on the economic conditions in the United States-Mexico Border Area may be mitigated;(C)the sharing of relevant health data, with respect to such infectious diseases, including testing and positivity rates, between health agencies within the United States-Mexico Border Area can be strengthened; and(D)a vaccine should be disbursed throughout the United States-Mexico Border Area, taking into account the various vulnerable populations in the region.(2)UpdatesThe Commission shall update the plan published under paragraph (1) at least once every 3 years for as long as the Commission, acting with the participation of members representing both the United States and Mexican sections, determines is necessary. (3)ImplementationNot later than 60 days after the date of the enactment of this section, the Commission (acting with the participation of members representing both the United States and Mexican sections) shall develop, and publish on a public website of the Commission, what actions Federal agencies will take within the United States section and agencies of the Government of Mexico will take within the Mexican section of the United States-Mexico Border Area to facilitate implementation of the plan under paragraph (1). At least once a year after the publication of such information, the Commission shall submit to Congress a report on actions taken by Federal agencies and agencies of the Government of Mexico to facilitate that implementation during the year covered by the report. .